Title: From William Cocke to John Adams, 21 May 1796
From: Cocke, William
To: Adams, John,United States Senate


				The Honourable The President and Senate of the United States of America
					
					Philadela. May 21 1796
				
				Having had the honour of being legally and Constitutionally Elected to Represent the State of Tennessee, in the Senate of the United States, My Duty compels me to claim for that State, the right of being admitted into the Union with the Original States in an equal footing in all respects Whatever, and to notify you, that should any doubts remain, or subsist as to the legality, or expediency of such admission, It is as well my Duty as inclination to remove such Doubts, for which purpose I should gladly be heard on the Floor of the Senate immediately, or at such time as you may please to appoint, when I flatter myself I shall be able to bring forward such Sufficient proof in Support of the rights claimed by the Good People of the State of Tennessee as will be conclusive and entirely Satisfactory to every Member of your Respectable Body.I am / with respect / Your Obt. Servt.
				
					Wm Cocke
				
				
			